Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       This office action considers Claims 1-11 pending for prosecution.
REASON FOR ALLOWANCE
       The following is an examiner’s statement of reason for allowance:
       Claims 1-11 are allowed over prior art.
This instant application is a continuation of previously allowed application 16/522,096 (Patent no: 10896947). Independent claim 1 of the instant application contains allowed subject matter of 16/522,096. Applicant has filed a Terminal Disclaimer to Patent 10896947.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
       Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of connection wirings disposed within the display area, connected to the plurality of data lines, and configured to transmit a data signal from the pad area 

The most relevant prior art references (US 20170329191 A1 to Nakagawa), Fig. 1 and/or the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
       The most relevant prior art of references (US 20170329191 A1 to Nakagawa) substantially discloses the process steps and features in Figure 1, and in ([0037]) with the exception of the limitations described in the preceding paragraphs.
       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
       However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 11 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 11 are deemed patentable over the prior art.
       Claims {2-11} are allowed as those inherit the allowable subject matter from claim 1.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
       Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898